The question of coverage is involved in this appeal by the carrier from an award to an employee of the insured. The injury was received when claimant slipped on a farm house porch, where he had sought shelter in a rain storm, while he was engaged in mowing the grass and cleaning the grounds which surrounded the house. The premises were not owned by the insured, the Walton Water Co., but it was said that the water company was indirectly interested as it might at some future time buy the property to increase its capacity. The insured, at the time of the injury, had no interest in the farm property except in connection with the possible future development. The farm was owned by a corporation, the stockholders of which were also stockholders in the insured water company. The award against the carrier should be reversed. (Matter of McGuckin v. Estate of Baker, 262 N. Y. 545; Matter of Wedemeier v. Mavis Bottling Co., 261 id. 548.) Award against the carrier reversed, and claim dismissed as to the carrier, with costs to the carrier against the State Industrial Board. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.